Citation Nr: 1133705	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-32 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left little finger disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.  The Veteran testified at a Board hearing in May 2011; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A September 1980 service treatment record reflects that the Veteran jammed his left fifth digit while playing football.  He reported that it had been swollen for one and a half weeks.  An x-ray examination was negative.  Service treatment records dated in October 1980 reflect continued complaints of left fifth digit pain.  An x-ray examination was repeated which showed no fracture.  The assessment was soft tissue injury.

At the Board hearing, the Veteran testified that he is unable to completely extend his finger, he has limitation of motion of the finger, and there appears to be a deformity.  The Board notes that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In light of the service treatment records documenting a left little finger injury and lay statements of the Veteran that he has experienced left little finger symptoms since service, the Board has determined that the Veteran should undergo a VA examination to assess the nature and etiology of his claimed left little finger disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed left little finger disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For each disability of the left little finger found, the examiner should indicate whether it at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, and lay statements and testimony of the Veteran.

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for left little finger disability.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of 

the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


